United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, STONYRIDGE
STATION, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0085
Issued: August 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 28, 2020 appellant, through counsel, filed a timely appeal from an August 18,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the August 18, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that OWCP
should expand the acceptance of her claim to include additional conditions as a consequence of
her accepted June 9, 2016 employment injury; and (2) whether appellant has met her burden of
proof to establish disability from work for the period October 21, 2019 through February 14, 2020
causally related to her accepted employment injury.
FACTUAL HISTORY
On June 9, 2016 appellant, then a 30-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on that date she twisted her right ankle when scanning packages while in the
performance of duty. OWCP accepted her claim for a right peroneal tendon tear. It subsequently
expanded acceptance of the claim to include posterior tibial tendinitis of the left leg, traumatic
arthropathy of the right foot and ankle, and a strain of the muscles and tendons of the right foot
and ankle. On December 20, 2016 appellant underwent an OWCP-authorized repair of a right
peroneal tendon tear. She returned to limited-duty employment on June 15, 2017. On January 24,
2018 Dr. Patrick J. Nelson, a podiatrist, performed an OWCP-authorized right ankle arthroscopy
with extensive debridement, a repair of dislocating peroneals, a right lateral ankle stabilization.
In a report dated November 8, 2018, Dr. Nelson advised that he was treating appellant after
reconstructive surgery of the right peroneal tendons and anterior ankle ligaments. He indicated
that she had chronic back pain as a result of right lower extremity instability due to her employment
injury. Dr. Nelson related that appellant “had developed neuritis/neuralgia to the lower extremity
secondary to both [two] surgical interventions as well as the nature of the injury to the right lower
extremity. This significant instability that has developed has led to abnormal compensation of
[her] weight to the right lower extremity which is significantly affect[ing] [appellant’s] lower back
and right hip.”
On November 29, 2018 appellant accepted a position working six hours per day as a
modified clerk. The position required standing, bending, stooping, and twisting for six hours per
day, pushing, pulling, carrying, and lifting up to 25 pounds for six hours per day, reaching above
the shoulder for six hours per day, and sitting for at least two hours per day.
OWCP, on December 12, 2018, accepted that appellant had sustained a recurrence of
disability beginning October 6, 2018 such that she could only work six hours of modified
employment per day. It paid her wage-loss compensation for the two hours of time lost from
employment on the supplemental rolls.
In a report dated January 10, 2019, Dr. Nelson discussed appellant’s complaints of nerve
pain in her ankle radiating into her hip and back. On examination he found positive straight leg
raises bilaterally. Dr. Nelson diagnosed pain, contracture, and instability of the right ankle,
instability of the right foot, gait abnormalities, idiopathic progressive neuropathy, right peroneal
tendinitis, and left foot and ankle instability, pain and contracture. He advised that appellant had
neurological issues of the right lower extremity due to her prior surgeries to stabilize the lower
extremity. In a duty status report (Form CA-17) of even date, Dr. Nelson diagnosed chronic
instability and neuritis and listed work restrictions, including no lifting, pushing, or pulling over
25 pounds.

2

On February 20, 2019 Dr. Rafal Krejza, an osteopath, provided lumbar sympathetic nerve
blocks. He continued to provide progress reports describing his treatment of appellant for pain
management.
In a Form CA-17 dated April 4, 2019, Dr. Nelson diagnosed right ankle instability, sciatica,
and neuralgia and provided work restrictions.4 He advised that appellant should sit for two hours
each eight-hour shift. In a report of even date, Dr. Nelson repeated his diagnoses as in his
January 10, 2019 report. He related that appellant’s “sciatica and lower back pain are related to
her right ankle/foot problems due to the instability.”
Dr. Nelson, in a May 14, 2019 report, noted that appellant’s physician was evaluating her
for “fibromyalgia and sciatic issues related to the lower back and I do feel is a result of instability
and an unbalanced gait due to the chronic nature of her condition for her right lower extremity.”
In a work capacity evaluation (Form OWCP-5c) dated May 15, 2019, Dr. Nelson found that she
could work full time with permanent work restrictions. He provided a similar progress report on
June 4, 2019.
A magnetic resonance imaging (MRI) scan obtained on October 10, 2019 revealed mild
degenerative lumbar spondylosis with an interval increase in a moderate posterior disc protrusion
at L5-S1.
On October 25, 2019 Dr. Krejza reviewed the results of the MRI scan. He noted that
appellant’s complaints of low back pain and lumbar radiculopathy had begun on October 1, 2019
and her complaints of chronic pain on October 17, 2018.5 Dr. Krejza diagnosed chronic pain, right
ankle pain, low back pain, lumbar radiculopathy, and a prolapsed lumbar intervertebral disc. He
found that appellant should not lift over 10 pounds or sit or stand over 30 minutes at a time. In a
Form CA-17 of even date, Dr. Krejza advised that she could work four hours per day with
restrictions that included lifting up to 10 pounds continuously or 20 pounds intermittently.
On November 20, 2019 appellant filed a claim for compensation (Form CA-7) for total
disability from work for the period October 21 to November 8, 2019. On the form, the employing
establishment asserted that there was no medical evidence demonstrating that she was off work
due to her accepted employment injury, and that she was currently working light duty pending the
possible expansion of acceptance of her claim.
In a development letter dated November 25, 2019, OWCP advised appellant that it
appeared that she was requesting compensation from October 21 to 25, 2019 “and following” due
to a consequential injury of a herniated lumbar disc. It requested that she submit additional factual
and medical information in support of her claim, including a reasoned opinion from a physician
explaining how her disability was causally related to her accepted employment injury. OWCP
afforded appellant 30 days to submit the requested information.
On November 27, 2019 appellant filed a Form CA-7 requesting compensation for four
hours per day from November 9 to 22, 2019.
4

On April 2, 2019 Dr. Nelson, in response to questions from the employing establishment, advised that appellant
could not work for eight hours per day due to chronic nerve pain in the right lower extremity and hip.
5

On November 8, 2019 Dr. Krejza treated appellant with a steroid injection.

3

In a report dated November 25, 2019, Dr. Nelson advised that he had treated appellant
beginning July 19, 2018 for chronic right ankle pain and instability, chronic instability of the right
foot, gait abnormalities, idiopathic progressive neuropathy, and right lower extremity peroneal
tendinitis. He advised that she had developed right L5 radiculopathy on August 17, 2017 and that
an MRI scan had shown an annular disc bulge at L5-S1 superimposed on a central right paracentral
disc protrusion. Dr. Nelson indicated that the instability of appellant’s right lower extremity likely
resulted from her right knee and hip. He related, “It is my medical opinion that two significant
surgeries as well as the nature of [appellant’s] injury caused her to develop neuritis/neuralgia of
the right lower extremity which also led to significant instability and abnormal compensation [of
her] weight to the right lower extremity.” Dr. Nelson maintained that the chronic instability
affected her hip and lower back. He advised, “Based on my extensive workup and treatment of
[appellant], I feel that injury to the right ankle/foot, the long-standing instability of the right
foot/ankle, and the confirmed workup for [her] lower lumbar/lower back are directly correlated.”
On December 12, 2019 appellant filed a Form CA-7 for four hours per day of time lost
from work from November 23 to December 6, 2019.
In a statement dated December 16, 2019, appellant related that she believed that her back
condition was employment related as she had placed more weight on her left side and had altered
her gait due to her employment injury, causing a disc in her back to bulge and herniate. She related
that Dr. Nelson had told her that she overcompensated attempting to take pressure off her right
side.
Appellant submitted an August 17, 2017 report from Dr. Griffith F. Evans, a Boardcertified anesthesiologist, who noted that she had injured her ankle a year earlier and had
subsequently experienced symptoms of right L5 radiculopathy.
An August 23, 2017 lumbar MRI scan showed early degenerative lumbar spondylosis.
On August 28, 2017 Dr. Evans discussed appellant’s complaints of low back pain on the
right side. He found an antalgic gait and diagnosed chronic postprocedural pain, sacroiliitis,
lumbosacral spondylosis, and intervertebral lumbar disc disorder with radiculopathy.
In a report dated August 30, 2017, Dr. Nelson noted that appellant’s bilateral ankle pain
had not improved and diagnosed possible complex regional pain syndrome (CRPS) of the right
lower extremity possibly due to the trauma and unsuccessful surgery.
Appellant further submitted progress reports from Dr. Nelson dated 2017 to 2019. On
January 31, 2018 Dr. Nelson advised that she had pain in the hip due to her ankle condition. On
November 23, 2018 he indicated that appellant had hip and back problems due to “neurological
issues secondary to both the surgeries….”
In a May 15, 2019 report, Dr. Nelson advised that appellant had “radiating pain secondary
to neurological issues at the site of the ankle and at the lower back….” He attributed her right hip
and back pain to her unsteady gait, chronic pain, and a possible aggravation of a bulging disc.

4

In a note dated October 25, 2019, Dr. Krejza advised that appellant had missed work for
two weeks due to a herniated lumbar disc.6
On December 27, 2019 appellant asserted that she had damaged her sciatic nerve due to
multiple ankle surgeries. She indicated that Dr. Nelson had informed her that her ankle instability
had affected her gait and caused a bulging disc. Appellant asserted that her disc herniated in
October 2019 such that she was unable to walk. She requested wage-loss compensation for four
hours of lost time from work.
On January 24, 2020 Dr. Kenechukwu Ugokwe, a Board-certified neurosurgeon serving as
a district medical adviser (DMA), discussed the opinion of appellant’s physicians that she had
sustained idiopathic progressive neuropathy, sacroiliitis, lumbosacral spondylosis, and
intervertebral disc disorders with radiculopathy as a consequence of her accepted employment
injury. He related that appellant’s twisting of her ankle was not a mechanism of injury consistent
with the additional diagnoses. Dr. Ugokwe further advised that objective testing did not support
stenosis that would cause radiculopathy. He noted that an MRI scan showed early degenerative
lumbar spondylosis without significant neural compressive abnormality.
Appellant submitted a January 21, 2020 report from a physician assistant.
On February 19, 2020 appellant filed a Form CA-7 for disability from work for the period
February 1 to 14, 2020.
By decision dated February 20, 2020, OWCP denied appellant’s request to expand
acceptance of her claim to include idiopathic progressive neuropathy, sacroiliitis, lumbosacral
spondylosis, and intervertebral disc disorders as a consequence of her accepted June 9, 2016
employment injury. It, thus, found that she had not established disability from work for the period
October 21, 2019 through February 14, 2020 as her work restrictions resulted from
nonemployment-related conditions.
Thereafter, OWCP received a progress report dated January 29, 2020 from Dr. Nelson.
Dr. Nelson advised that appellant had rolled on her left ankle, sustaining pain. He provided the
same diagnoses as in his prior reports and noted that her low back condition was related to her
lower extremity injury. In a work release of even date, Dr. Nelson found that appellant could
resume work working four hours per day with restrictions. He advised that the restrictions were
required due to her “left ankle giving out because of stability issues with the right….”
On March 4, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a March 4, 2020 work status report, Dr. Nelson provided work restrictions. On April 1,
2020 he indicated that appellant could resume work on April 1, 2020 with restrictions. Dr. Nelson
further provided progress reports on May 14 and 20, 2020.
Appellant submitted a June 2, 2020 report from a nurse practitioner.

6

The record contains reports dated August 8 and December 6, 2019 from Dr. Krejza describing his treatment of
appellant for pain.

5

A telephonic hearing was held on June 4, 2020. Appellant related that she walked with a
limp due to ankle instability which had caused a disc bulge in her lower back that had subsequently
herniated.
By decision dated August 18, 2020, OWCP’s hearing representative affirmed the
February 20, 2020 decision.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.7
The medical evidence required to establish causal relationship between a specific
condition, as well as any attendant disability claimed, and the employment injury, is rationalized
medical opinion evidence.8 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the opinion of the physician must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment factor(s) identified by the claimant.10
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to the claimant’s own intentional misconduct.11 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.12
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that OWCP
should expand acceptance of her claim to include additional conditions as a consequence of her
accepted June 9, 2016 employment injury.
In support of her claim for consequential injuries resulting from her accepted June 9, 2016
employment injury, appellant submitted reports from Dr. Nelson, a podiatrist. On November 8,
2018 Dr. Nelson diagnosed neuritis/neuralgia of the lower extremity. He found that appellant’s
right hip had been affected by instability and her compensating from her work injury. On April 4,
7

T.B., Docket No .20-0182 (issued April 23, 2021); W.L., Docket No. 17-1965 (issued September 12, 2018).

8

T.C., Docket No. 19-1043 (issued November 8, 2019); M.W., 57 ECAB 710 (2006).

9

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

11

See I.S., Docket No. 19-1461 (issued April 30, 2020); Charles W. Downey, 54 ECAB 421 (2003).

12

J.M., Docket No. 19-1926 (issued March 19, 2021); Susanne W. Underwood (Randall L. Underwood), 53 ECAB
139, 141 n.7 (2001).

6

2019 Dr. Nelson attributed her sciatica and low back pain to instability from her right foot
condition. In a report dated November 25, 2019, he noted that an MRI scan had shown a disc
bulge at L5-S1 superimposed on a right central disc protrusion. Dr. Nelson opined that appellant’s
employment injuries and surgeries to treat the injury had resulted in right lower extremity
neuritis/neuralgia and instability that affected her hip and back. While he generally attributed
additional conditions to appellant’s prior OWCP-approved surgeries and resulting right lower
extremity instability, Dr. Nelson did not explain the mechanism by which her overcompensating
due to the injury or her surgeries to treat the employment injury caused pain and instability such
that she sustained additional injury-related conditions.13 Consequently, his reports are insufficient
to meet appellant’s burden of proof.
Dr. Krejza provided pain management treatment for appellant’s low back pain. On
October 25, 2019 he diagnosed chronic pain, right ankle pain, low back pain, lumbar
radiculopathy, and a prolapsed lumbar intervertebral disc. Dr. Krejza, however, did not provide
an opinion on the cause of the diagnosed conditions. The Board has held that medical evidence
offering no opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.14 As Dr. Krejza did not offer an opinion regarding the cause of
appellant’s diagnosed conditions, his reports are of no probative value on the issue of causal
relationship.
On August 17, 2017 Dr. Evans noted appellant’s history of injuring her ankle one year
earlier and subsequent complaints of right L5 radiculopathy. On August 29, 2017 he indicated
that she had right-sided low back pain and diagnosed chronic pain postprocedure, sacroiliitis,
lumbosacral spondylosis, and intervertebral lumbar disc disorder with radiculopathy. While
Dr. Evans discussed appellant’s history of injury and subsequent symptoms, he did not address the
cause of her sacroiliitis, lumbosacral spondylosis, and intervertebral disc disorder with
radiculopathy. As he did not provide an opinion on the relevant issue of whether appellant’s claim
should be expanded to include these additional conditions or a consequential injury, his report is
of no probative value.15 Additionally, Dr. Evans found that appellant had chronic post-procedure
pain; however, the Board has held that a diagnosis of “pain” does not constitute the basis for
payment of compensation, as pain is a symptom rather than a specific diagnosis.16 Consequently,
his opinion is insufficient to meet her burden of proof.

13

See P.J., Docket No. 18-1738 (issued May 17, 2019); T.H., Docket No. 18-1736 (issued March 13, 2019).

14
See R.G., Docket No. 18-0792 (issued March 11, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
15

O.M., Docket No. 18-1055 (issued April 15, 2020); J.M., Docket No. 18-0853 (issued March 9, 2020).

16

See D.M., Docket No. 20-1347 (issued January 29, 2021).

7

Appellant submitted reports from a nurse practitioner and physician assistant; however,
medical reports signed solely by a physician assistant or nurse practitioner are of no probative
value as such providers are not considered physicians as defined under FECA.17
The record further contains the results of diagnostic testing; however, the Board has held
that diagnostic studies, standing alone, lack probative value on the issue of causal relationship as
they do not address whether employment caused any of the diagnosed conditions.18 Thus, this
evidence is also insufficient to meet appellant’s burden of proof.
Moreover, the record contains evidence negating causation between additional conditions
and the accepted employment injury. OWCP referred the evidence to Dr. Ugokwe, a DMA, for
an opinion regarding whether appellant had established additional employment-related conditions.
In a January 24, 2020 report, he noted that her physicians had diagnosed idiopathic progressive
neuropathy, sacroiliitis, lumbosacral spondylosis, and intervertebral disc disorders with
radiculopathy as a consequence of her accepted employment injury. Dr. Ugokwe advised that
appellant’s twisting her ankle was not a mechanism that would cause the additional diagnoses and
also noted that objective testing failed to support the diagnoses.
The Board finds that appellant has not submitted reasoned evidence supporting that she
sustained additional conditions as a consequence of her accepted June 9, 2016 employment injury.
As such, appellant has not met her burden of proof.19
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA20 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.21 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
for work as a result of the accepted employment injury. 22 Whether a particular injury causes an

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); M.C., Docket No. 19-1074 (issued June 12, 2020); S.L., Docket No. 19-0607 (issued January 28, 2020) (nurse
practitioners are not considered physicians under FECA.
17

18

O.M., supra note 15.

19

G.M., Docket No. 19-0933 (issued October 1, 2019).

20

Supra note 2.

21

See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
22

M.C., Docket No. 18-0919 (issued October 18, 2018).

8

employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.23
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury. 24 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.25 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.26
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period October 21, 2019 through February 14, 2020 causally related to her accepted
employment injury.
On January 29, 2020 Dr. Nelson evaluated appellant for left ankle pain, noting that she
rolled on her left ankle on January 27, 2020. He noted that her back condition was related to her
lower extremity condition. Dr. Nelson found that appellant could work four hours per day with
restrictions, which he opined were required due to stability issues of the ankles and chronic right
foot and ankle issues. He did not, however, provide any rationale for his disability opinion other
than to note that the left ankle gave out as she had stability issues with the right ankle. The Board
has held that a report is of limited probative value regarding causal relationship if it does not
contain medical rationale explaining how appellant’s claimed disability is causally related to the
accepted injury.27 Thus, Dr. Nelson’s report is insufficient to meet her burden of proof to establish
her disability claim.
In reports dated October 25, 2019, Dr. Krejza indicated that appellant had experienced the
onset of chronic pain beginning October 17, 2018 and low back pain with radiculopathy beginning
October 1, 2019. He diagnosed chronic pain, right ankle pain, low back pain, lumbar
radiculopathy, and a prolapsed lumbar intervertebral disc. Dr. Krejza found that appellant should
not lift over 10 pounds or sit or stand over 30 minutes at a time. In a CA-17 form report of the
same date, he determined that she could work four hours per day with restrictions. In a work status
report of even date, Dr. Krejza advised that appellant had been off work for two weeks due to a
herniated disc. In his reports, however, he failed to address the cause of appellant’s disability or
find it related to her accepted employment injury. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or disability is of no

23

See D.W., Docket No. 18-0644 (issued November 15, 2018); K.C., Docket No. 17-1612 (issued
October 16, 2018).
24

20 C.F.R. § 10.5(f); B.O., Docket No. 19-0392 (issued July 12, 2019); S.T., Docket No. 18-0412 (issued
October 22, 2018).
25

See L.W., Docket No. 17-1685 (issued October 9, 2018).

26

See D.P., Docket No. 18-1439 (issued April 30, 2020); D.G., Docket No. 18-0597 (issued October 3, 2018).

27

See J.E., Docket No. 19-1758 (issued March 16, 2021); G.R., Docket No. 19-0940 (issued December 20, 2019).

9

probative value on the issue of causal relationship.28 Therefore, Dr. Krejza’s reports are of no
probative value with regard to the issue of appellant’s disability for the claimed period, and are
insufficient to establish her claim for wage-loss compensation.29
As the medical evidence of record does not include a rationalized opinion regarding causal
relationship between appellant’s claimed disability and her accepted June 9, 2016 employment
injury, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that OWCP
should expand acceptance of her claim to include additional conditions as a consequence of her
accepted June 9, 2016 employment injury. The Board further finds that he has not met her burden
of proof to establish disability from work for the period October 21, 2019 through February 14,
2020 causally related to her accepted employment injury.

28

S.J., Docket No. 20-0310 (issued April 21, 2021).

29

Id.

10

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

